DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
EP 3312813 A1 teaches a method, a test device, a tracing device and a monitoring system for testing a passive infrared motion detection sensor comprising a detector (9) having a detection field of view (8) comprised of a plurality of spatially adjacent detection zones (10-17). Each detection zone (10-17) of the sensor has first (A) and second (B) adjacent detection subzones. By determining a respective detection subzone (A; B) at a position remote from the sensor in the field of view (8) thereof, and arranging the test device at a position for predominantly generating infrared radiation in the determined detection subzone (A; B), a reliable response by the sensor can be triggered by generating infrared radiation from the test device in accordance with a radiation profile.
WO 2014006388 A1 teaches an infra-red motion detector lens (50) is disclosed. The lens is configured to focus radiation on a 2 x 2 quad detector (10) that has a plurality of detector regions (11-14) capable of providing a first signal or a second signal. The lens comprises a series of lenslets, each of which can image respective regions (60, 70). The fields of view of the lenslets are partially overlapping in such a way that a source of radiation in a particular location can simultaneously project radiation onto two detector regions (11-14) through more than one respective lenslet. The detector regions (11-14) are diagonally opposite one another and are arranged to provide the same type of signal. A grid of overlapping lenslets can be constructed in this way so that two lenslets can increase the signal strength created at the detector by focusing radiation onto the same detector to create the same type of signal.
However, none of the prior art teach a security sensor device comprising: a switching unit which is configured to change a configuration between each of the plurality of sensor units and the plurality of optical systems according to a user operation, so that two detections of low-place mounting detection and high-place mounting detection are respectively performed, the low-place mounting detection in which the security sensor device is mounted at a low place equal to or lower than a predetermined height and human body detection is performed, the high-place mounting detection in which the security sensor device is mounted at a place higher than the predetermined height and human body detection is performed, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884